Title: To George Washington from Major General Philip Schuyler, 27 April 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] April 27th 1776

I had the Honor to receive your Favor of the 15th Instant at Tyconderoga on the 25th, on which Day the Remainder of Maxwell’s, De Haas’s and Burrel’s Regiments moved from thence—I stayed to see St Clair’s and their Baggage across the portage and embarked, and at six in the Evening set out for this place, which I reached at five Yesterday Morning.
Being restricted by Congress to build no more than one hundred Batteaus, and eighty of these being occupied by the Troops above mentioned, General Thomas[,] the Commissioners, the Artillery and Stores, provisions & Captain Stevens’s Company with the Mortars & Shells, I have only twenty new ones left, and thirty seven of those built last Year—the whole of which will carry no more than fifteen hundred—I have however ventured to construct an additional Number; and such a Number of Carpenters are now employed as will daily build for the Conveyance of fifty Men; hence I hope no considerable Delay will be experienced: but I fear the Troops in Canada, when joined by those coming up will be in want of pork before a Supply can be thrown in as we have not 150 Barrels of pork

left at this place and Tyconderoga, and those that are gone on could not take more than 100 Barrels exclusive of ten Days provision which was issued to them at Tyconderoga.
Yesterday Afternoon Bennet delivered me your Excellency’s Letter of the 19th—I find the Troops are arrived at Albany, and I fear they will be much retarded in their March to Skenesborough for want of Carriage, as all the Forage in this Country is expended and the Grass only begins to peep—The Season has been remarkably severe: the Ice had not left the Lake on Friday last when we crossed, so that we were obliged to break thro’ the Ice for many Miles.
Inclose you Copy of a Letter received on the 25th from General Arnold, together with a Return of the Troops before Quebec—the first I have had from Canada.
I am perfectly in Sentiment with you my dear General that we ought to engage the Indians to co-operate with us; but I fear it will be a difficult, if not an impossible Task to accomplish, unless Canada should be entirely in our possession—You will be able to form an Idea of their present Temper and Disposition from the inclosed Copy of a Journal of Mr Dean the Interpreter.
I have written to Mr Wisner for powder, and hope he will send some; there is much too little in Canada. The Licentiousness of our Troops both in Canada and in this Quarter is not easily to be described nor have all my Efforts been able to put a Stop to those scandalous Excesses—I shall however continue to give the most pointed Orders, and shall hope for a more becoming Conduct in Future.
I have Reason to think General Thomas, who left Tyconderoga on Sunday will reach Quebec to Day or to Morrow, and that the Commissioners will arrive about the same Time at Montreal—They parted with me on Wednesday with a fair Wind.
Our Military Chest is exhausted, and we are deeply involved in Debt—Ten Thousand pounds will hardly pay what I am personally bound for on the public Account: Should it be replenished by Congress how is it to be drawn out for the Currant Expence of the Day? as I cannot be justified in granting Warrants whilst I have the Happiness to find your Excellency in this Department, without your Leave and approbation; and yet the

Force of Necessity will oblige me to tresspass before I can be honored with your Commands on this Head.
the Vessels on Lake Champlain are sufficient to convey five hundred Men to St John’s, but no Sailors are yet arrived—The Convention of New York have been wrote to long since to send them.
A vile Ague seized me some Days Ago, but Dr Franklin and the other Gentlemen administered such a Number of Doses of peruvian Bark, that it has left me, and hope that I shall last at least this Campaign.
I shall not fail to advise you of every Occurrence in this Quarter.
Before I heard of your Arrival at New York, I ordered all Colo: Clinton’s Regiment, which is levying in the Vicinity of Albany to this place and Ticonderoga excepting two Companies, which I judged it prudent to leave in Tryon County—I also directed Colonel Wyncoop with three Companies of his, to repair to Ticonderoga⟨,⟩ those will be barely sufficient to send on the provisions and Stores for Canada, and open a Communication by the Way of Wood Creek to Lake Champlain, which Congress has ordered me to do; but I fear those Troops will not come up, as I find General Putnam had already ordered them to New York—I shall be under the disagreeable Necessity of detaining Van Schaick’s Regiment, (which is also raising in the Neighbourhood of Albany and is destined for Canada) at these posts, until relieved by those I have mentioned or some other.
If half of those to be employed on the Communication to Canada are supplied with Arms it will suffice, as four fifths of them must be constantly at some Kind of Labour. I am with the most affectionate and respectful Sentiments Your Excellency’s most obedient humble Servant

Ph: Schuyler

